         Case 3:20-cv-00066-MPS Document 24 Filed 01/24/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

RYAN MUCAJ, et al.                               :      Civil Case 3:20-CV-00066 (MPS)
     Plaintiffs                                  :
                                                 :
v.                                               :
                                                 :
UNIVERSITY OF CONNECTICUT, et al.                :
     Defendants                                  :      JANUARY 24, 2020

                PARTIES' JOINT LIST OF WITNESSES AND EXHIBITS

Plaintiffs' Witnesses:

       None

Defendants' Witnesses:

       Megan Buda, UConn Director of Community Standards

Plaintiffs' Exhibits (agreed to):

       1. Wu Consent Decree
       2. New York Times article, December 11, 1989 re Wu
       3. January 26, 2015 Letter, ACLU Foundation of CT to UConn President Herbst
       4. October 11, 2019 email from Eleanor Daugherty
       5. Warrant Affidavit
       6. Mucaj Investigation Materials and Recommendations
       7. Karal Investigation Materials and Recommendations
       8. October 23, 2019 Letter Kytan to Mucaj
       9. January 8, 2020 email Gelston to Cerame
       10. R. Mucaj Affidavit January 14, 2020
       11. J. Karal Affidavit January 14, 2020
       12. G. Mucaj Affidavit January 24, 2020
       13. R. Mucaj Second Affidavit January 24, 2020
       14. Fox 61 News Story re: October 21, 2019 Rally
       15. Cover photo to Fox 61 news story
       16. UConn NAACP Open Letter to UConn Faculty October 21, 2019
       17. Open Letter by Professor Noel Cazenave, October 18, 2019 to UConn President
       18. Daily Campus February 2, 2017




                                             1
        Case 3:20-cv-00066-MPS Document 24 Filed 01/24/20 Page 2 of 2



Defendants' Exhibits (agreed to):

       500: Affidavit of Alexandra Kytan, January 23, 2020

       501. Six year data compilation of UConn Community Standards matters where
       "disruption" alleged
       502. Excerpt from matter No. 20180271
       503. Excerpt from matter No. 20141861
       504. Excerpt from matter No. 20141379
       505. Excerpt from matter No. 20171825
       506. Excerpt from matter No. 20141963
       507. Excerpt from matter No. 20160818
       508. 3.5 Year Data compilation of incidents where bias reported
       509. Excerpt from matter No. 20170431
       510. Excerpt from matter No. 20181891
       511. Excerpt from matter No. 20190154
       512. Excerpt from matter No. 20181912




PLAINTIFFS,
RYAN MUCAJ, JARRED KARAL                           DEFENDANTS,
                                                   UNIVERSITY OF CONNECTICUT, et al.
                                                   WILLIAM TONG
                                                   ATTORNEY GENERAL

BY: /s/ Mario Cerame                               BY:/s/ Ralph E. Urban
Brignole, Bush & Lewis                             Ralph E. Urban
73 Wadsworth Street                                Assistant Attorney General
Federal Bar No. ct30125                            Federal Bar No. ct00349
mario@brignole.com                                 ralph.urban@ct.gov
73 Wadsworth Street                                Office of the Attorney General
Hartford, CT 06106                                 165 Capitol Avenue
Tel: (860) 527-9973                                Hartford, CT 06106
Fax: (860) 527-5929                                Tel: (860) 808-5210
                                                   Fax: (860) 808-5385




                                               2
